Exhibit 10.1

CELLADON CORPORATION

SUMMARY OF RETENTION PROGRAM

Adopted April 26, 2015

Amended on May 13, 2015

Pursuant to Celladon Corporation’s retention program, the executives officers
and former executive officers listed below will be eligible to receive, or have
received, a lump sum retention payment equal to 50% of his or her base salary
upon such individual remaining employed by Celladon until December 31, 2015, or
such individual’s earlier termination without cause prior to such date:

 

Executive Officer

   Retention Payment Current:     

Andrew Jackson

     $ 110,000  

Rebecque Laba

     $ 141,934  

Elizabeth Reed

     $ 140,250  

Fred Wiklund

     $ 125,712   Former:     

Jeff Rudy*

     $ 143,312  

Ryan Takeya*

     $ 120,328  

 

*  Terminated without cause.

    